Citation Nr: 0012099	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  99-17 446	)	DATE
	)
	)


THE ISSUES

1.  Whether a March 23, 1981 decision of the Board of 
Veterans' Appeals denying a total rating based on individual 
unemployability due to service connected disability should be 
revised or reversed on the grounds of clear and unmistakable 
error.

2.  Whether a May 4, 1982 decision of the Board of Veterans' 
Appeals denying a total rating based on individual 
unemployability due to service connected disability should be 
revised or reversed on the grounds of clear and unmistakable 
error.

3.  Whether a February 14, 1983 decision of the Board of 
Veterans' Appeals denying a total rating based on individual 
unemployability due to service connected disability should be 
revised or reversed on the grounds of clear and unmistakable 
error.


REPRESENTATION

Moving Party Represented by:  Paralyzed Veterans of America, 
Inc.



APPEARANCE AT ORAL ARGUMENT

Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1949 and from September 1950 to August 1952.

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the appellant alleging 
clear and unmistakable error in Board decisions dated in 
March 1981, May 1982, and February 1983.  Another issue 
prosecuted by the veteran and arising from an adverse 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan is addressed in a separate 
Board decision under Docket Number 97-33 677.

The veteran and his service representative appeared at a 
hearing before the undersigned Board member at the Detroit, 
Michigan RO in July 1998.  At that time, the veteran's 
representative raised allegations of clear and unmistakable 
error in prior Board decisions.  A transcript of that hearing 
is of record.  


FINDINGS OF FACT

1.  In March 1981, May 1982, and February 1983 decisions the 
Board denied the veteran's claim for a total rating based on 
individual unemployability due to service connected 
disability on the basis that the veteran was not unemployable 
solely to service-connected disabilities.

2.  The veteran alleges that evidence then of record was 
improperly weighed, and available Social Security 
Administration records were not obtained, at the time of the 
March 1981, May 1982 and February 1983 Board decisions.


CONCLUSION OF LAW

The veteran's allegation of clear and unmistakable error in 
the March 23, 1981, May 4, 1982, and February 14, 1983 Board 
decisions denying entitlement to a total rating based on 
individual unemployability due to service-connected 
disability fails to meet the threshold pleading requirements 
for revision of the Board decisions on grounds of clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.1403, 20.1404 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a).  
Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. §§ 
20.1400-1411 (1999).  According to the regulations, clear and 
unmistakable error is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  38 C.F.R. § 20.1403(a).  Generally, clear and 
unmistakable error is present when either the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Ibid.  Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when the decision was 
made.  38 C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable include the 
following:  (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision;  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  Non-specific allegations of failure 
to follow regulations, failure to give due process, and other 
general, non-specific allegations of error are examples of 
allegations that will not meet the pleading requirements 
necessary to file a motion for clear and unmistakable error 
in a Board decision.  Ibid.

At a hearing before the undersigned member of the Board in 
July 1998 the veteran claimed that the previous Board 
decisions were clearly and unmistakable erroneous because he 
currently had a total rating based on individual 
unemployability in effect and his service-connected 
disabilities were currently of the same severity as they were 
when the Board decisions in question were promulgated.  The 
veteran further claimed that there was clear and unmistakable 
error because the Board had failed to grant service 
connection for other disabilities, which should have been 
considered service-connected and thus considered in 
determining if the veteran was unemployable due to service 
connected disability.  Finally the veteran asserted that 
there was clear and unmistakable error in the previous 
decisions because VA did not obtain the veteran's Social 
Security Administration records and thus failed in its duty 
to assist.

The regulation clearly states that a failure of VA in the 
duty to assist can not be considered clear and unmistakable 
error.  38 C.F.R. § 20.1403(c).  Accordingly, the failure of 
the Board to obtain Social Security records prior to 
implementing the March 1981, May 1982 and February 1983 Board 
decisions can not be considered clear and unmistakable error.

The Board notes that in Tetro v. West, No. 97-1192 (U.S. Vet. 
App. Apr. 4, 2000) the U.S. Court of Appeals for Veteran's 
Claims held that the Board's failure in a prior Board 
decision to fulfill the duty to assist under 38 U.S.C. 
§ 5107(a) by obtaining all relevant Social Security 
Administration (SSA) records regarding the veteran's 
disability and employability vitiates the finality of that 
prior Board decision.  As a consequence, for purposes of 
awarding a proper effective date with respect to a subsequent 
award of the VA benefits, the prior claim which was the 
subject of the prior Board decision remains open.  In this 
case, by a decision dated June 13, 1979, the veteran was 
awarded SSA disability benefits, effective from February 6, 
1978.  The first notice the veteran provided the VA of the 
award of SSA disability benefits was on March 27, 1991.  The 
VA must have notice that relevant evidence may exist, or 
could be obtained, in order to trigger the 38 C.F.R. 
§ 5107(a) duty.  Gobber v. Derwinski, 2 Vet.App. 470 (1992); 
Robinnette v. Brown, 8 Vet.App. 69 (1995).  As notice of 
relevant SSA documents was not provided until March 27, 1991, 
subsequent to each of the prior B.V.A. decisions which denied 
entitlement to a total rating for compensation purposes based 
on individual unemployability, the finality of those prior 
Board decisions is not vitiated.

The veteran also claims that he currently has been determined 
to be unemployable due to service-connected disability by the 
Board and that his service-connected disabilities were just 
as disabling when he lost his job in 1978 as they are now.  
In this case the veteran is claiming that the Board failed to 
evaluate the evidence correctly in the Board decisions in 
question when denying his claim.  However, the regulation 
with respect to clear and unmistakable error states that a 
disagreement as to how the facts were weighed or evaluated is 
not clear and unmistakable error.  38 C.F.R. § 20.1403(d). 

Finally the veteran claims that there was clear and 
unmistakable error in the Board decisions in question because 
the Board did not consider the veteran's non service-
connected disabilities to be secondary to his service-
connected disabilities for purposes of making the 
determination of unemployability.  The Board notes that the 
Board had determined in prior final decisions not at issue 
that the veteran's non service-connected disabilities were 
unrelated to his service-connected disabilities.  The veteran 
has not raised the issue of clear and unmistakable error in 
any of the specific final Board decisions denying secondary 
service connection.  Consequently, the fact that prior final 
Board decisions not at issue did not grant secondary service 
connection for non service-connected disabilities can not be 
considered in determining whether or not there was clear and 
unmistakable error in the March 1981, May 1982 and February 
1983 Board decisions.  Moreover, the veteran's contentions in 
this regard assert that the Board failed to evaluate the 
evidence correctly, and represents no more than mere 
disagreement with how the facts were weighed or evaluated.  
As noted above, this cannot constitute clear and unmistakable 
error.  38 C.F.R. § 20.1403(d).

In this case, the veteran has failed to provide a basis to 
conclude that any of the previous Board decisions were 
clearly in error.  The contentions amount to a disagreement 
with the outcome of the March 1981, May 1982 and February 
1983 decisions.  The fact that some of the medical evidence 
submitted to the Board prior to these decisions supports the 
veteran's contention does not provide a basis to conclude 
that the March 1981, May 1982 and February 1983 decisions 
were clearly and unmistakably wrong.  There was also evidence 
of record indicating that the service-connected left arm 
amputation and mild scoliosis did not in themselves render 
the veteran unemployable.  As noted above, under 38 C.F.R. 
§ 20.1403(d)(3), a disagreement as to how the facts were 
weighed or evaluated does not provide a basis to find clear 
and unmistakable error.

The veteran has not shown that the correct facts, as they 
were known at the time, were not before the Board, or that 
the statutory and regulatory provisions extant at the time 
were incorrectly applied in the March 1981, May 1982 and 
February 1983 Board decisions which denied a total rating for 
compensation purposes based on individual unemployability.  
The veteran has not shown that there was any error in the 
Board's decisions denying a total rating for compensation 
purposes based on individual unemployability which, had it 
not been made, would have manifestly changed the outcome at 
that time.  

Accordingly, the veteran's motion for clear and unmistakable 
error in the March 1981, May 1982 and February 1983 Board 
decisions is denied. 


ORDER

The motion for revision of the March 23, 1981, May 4, 1982, 
and February 14, 1983 decisions of the Board of Veterans' 
Appeals as to entitlement to a total rating based on 
individual unemployability due to service connected 
disability, on the grounds of clear and unmistakable error is 
denied.


		 	U. R. POWELL  Member, Board of Veterans' 
Appeals


 
 


